Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 1 of 20 PageID #:31227




                            EXHIBIT 7
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 2 of 20 PageID #:31228

                                                                                                     US005662933A
United States Patent (19)                                                          11 Patent Number:                                5,662.933
Baichwal et al.                                                                    45      Date of Patent:                      *Sep. 2, 1997

 54      CONTROLLED RELEASE FORMULATION                                            4,892,741 1/1990 Ohm et al............................... 424/479
         (ALBUTEROL)                                                               4,904,699 2/1990 Bauer ...................................... 514/972
                                                                                   4,940,587     7/1990 Jenkins et al. .......................... 424/480
 75) Inventors: Anand Baichwal, Wappingers Falls,                                   :
                                                                                    - F -9
                                                                                           3. 3: issal
                                                                                                  3al et al. . . . . . . . . . ............
                                                                                                                                            :
                         G Troy W. McCall, New Milford,                            4,994,276 2/1991 Baichwal et al.                       ... 424/440
                                                                                   5,007,790 4/1991 Shell ...................................... 424/451
                                                                                   5,019,397 5/1991 Wong et al. ............................ 424/473
 73 Assignee: Edward Mendell Co., Inc., Patterson,                                 5,051.263 9/1991 Barry et al. ............................. 424/490
                       N.Y.                                                        5,071,642 12/1991 Lahr et al. .............................. 424/474
                                                                                   5,128,143 7/1992 Baichwal et al. ....................... 424/464
  *) Notice:           The term of this patent shall not extend                    5,132,116 7/1992 Sournac et al. ......................... 424/469
                       beyond the expiration date of Pat. No.                      5,133,974 7/1992 Paradissis et al. ...................... 424/480
                       5.455,046.                                                  5,135,757 8/1992 Baichwal et al. ....................... 424/465
                                                                                   5,145,683 9/1992 Rhodes ................................... 424/45
                                                                                   5,169,638 12/1992 Dennis et al. .......................... 424/457
 21 Appl. No.: 553,008                                                             5,215,758 6/1993 Krishnamurthy ....................... 424/488
 22      Filed:        Nov. 3, 1995                                                5,264,459 11/1993 Chelmicka-Schorr et al. ........ 514/646
                               9.                                                  5,273,760 12/1993 Oshlack et al. .............         ... 424/480
                                                                                   5,286,493     2/1994 Oshlack et al. ......................... 424/468
                  Related U.S. Application Data                                    5,356,467. 10/1994 Oshlacket al.......................... 106/153
 63 Continuation-in-part of Ser. No. 118,924, Sep. 9, 1993, Pat.                   5,455,046 10/1995 Baichwal ................................ 424/457
         No. 5,455,046.                                                                    FOREIGN PATENT DOCUMENTS
 51) int. Cl.6 ............................. A61K 9/14; A61K 9/22                  1288049 8/1991 Canada.
 52 U.S. Cl. ......................... 424/457; 424/468; 424/488;               0232155A2 8/1987 European Pat. Off..
         514/777; 514/778; 514/779; 514/780; 514/781;                           0357793A1 3/1990 European Pat. Off..
                                                    514/964; 514/965          WO8902738 4/1989 WIPO.
 (58) Field of Search ................................... 424/457, 468,       WO9206680 4/1992 WIPO
                          424/488; 514/777,778, 779, .                       Primary Examiner-Nathan M. Nutter
                                                                             Attorney, Agent, or Firm-Steinberg, Raskin & Davidson,
 56)                      References Cited                                   PC.
                   U.S. PATENT DOCUMENTS                                      57                          ABSTRACT
       4,412,986 11/1983 Kawata et al. ............................ 424/80   A sustained release pharmaceutical formulation and meth
       4,562,069 12/1985 Hegasy et al. ...                        . 424/80   ods of making and using the same are provided. The
       4,673,564 6/1987 Kawata et al....                      ... 424/494    sustained release pharmaceutical formulation includes a
       4,764,382 8/1988 Kydonieus et al. .                   ... 424/449     sustained release excipient including agelling agent, an inert
       4,765,990 8/1988 Sugimoto et al. .......              ... 424/494     pharmaceutical diluent, al optional hydrophobic material
       4,792,450 12/1988 Kydonieus et al. .                  " E             and/or hydrophobic coating, and a medicament for sustained
       4,792,452 12/1988 Howard et al. ..                    ... 424/475     oral administration
       4,808,413 2/1989 Joshi et al. .......                 ... 424/458
       4,851.229 7/1989 Magruder et al. ...                   ... 424/457
       4,867,985 9/1989 Heafield et al. ...O. 424/46                                           48 Claims, 3 Drawing Sheets
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 3 of 20 PageID #:31229


U.S. Patent              Sep. 2, 1997      Sheet 1 of 3            5,662.933




                       OO

                       8O

                       6O
   %. DSSOLVED



                       2O


                            O             4               8              2
                                              TIME (hours)

                                -O-TIMERxTM-Albuferol



                                 A/G. /
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 4 of 20 PageID #:31230


U.S. Patent              Sep. 2, 1997         Sheet 2 of 3        5,662.933




                      OO

                       8O

                       6O
   %DSSOLVED
                       4O

                       2O

                        O
                            O            4.                  8          2

                                          TIME (hours)
                            -O-TIMERx"-Abuterol



                                 A/G.2
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 5 of 20 PageID #:31231


U.S. Patent               Sep. 2, 1997     Sheet 3 of 3            5,662.933




                      2

                      O

                      8

  PLASMA              6
  CONCENTRATION
  (ng /mL)




                          O          6            2           8          24
                                            TIME (hours)

                    -O- TIMERx"-Albuferol: fasted
                    -O-TIMERx"-Albuferol: fed



                                 AF/G3
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 6 of 20 PageID #:31232


                                                         5,662.933
                              1.                                                                 2
     CONTROLLED RELEASE FORMULATION                                   homopolysaccharide such as, e.g., Xanthan gum, a
                      (ALBUTEROL)                                     heteropolysaccharide, such as, e.g., locust bean gum,
                                                                      together with an inert diluent and a pharmacologically
           CROSS REFERENCE TO RELATED                                 acceptable hydrophobic material, so as to provide an
                  APPLICATIONS                                        improvement in controlled release properties for such an
                                                                      active medicament.
  The present application is a continuation-in-part of U.S.
application Ser. No. 08/118,924, filed on Sep. 9, 1993, and                     OBJECTS AND SUMMARY OF THE
now U.S. Pat. No. 5.455,046 the disclosure of which is                                   INVENTION
incorporated by reference herein in its entirety.                10
                                                                         It is therefore an object of the present invention to provide
               FIELD OF THE INVENTION                                 a controlled release formulation for a therapeutically active
                                                                      medicament.
  The present invention relates to controlled release formu              It is a further object of the present invention to provide a
lations which may be blended with a wide range of thera               method for preparing a controlled release formulation for a
peutically active medicaments and made into controlled           15
                                                                      therapeutically active medicament.
release solid dosage forms for oral administration.
                                                                         It is yet another object of the present invention to provide
         BACKGROUND OF THE INVENTION                                  a controlled release excipient which may be used in the
  The advantages of controlled release products are well              preparation of a sustained release oral solid dosage form of
known in the pharmaceutical field and include the ability to          a therapeutically active medicament that provides an even
                                                                      rate of release of an active medicament.
maintain a desired blood level of a medicament over a
comparatively longer period of time while increasing patient            It is a further object of the present invention to provide a
compliance by reducing the number administrations. These              controlled release excipient which, when combined with an
advantages have been attained by a wide variety of methods.           effective amount of a bronchodilator, such as albuterol, is
For example, different hydrogels have been described for         25   suitable for providing a sustained release of that medicament
use in controlled release medicines, some of which are                so as to provide a therapeutically effective blood level of the
synthetic, but most of which are semi-synthetic or of natural         medicament for e.g., 12 or 24 hours, without allowing an
origin. A few contain both synthetic and non-synthetic                excessive early release of medication, and where the release
material. However, some of the systems require special                kinetics are unaffected by the contents of the patient's
process and production equipment, and in addition some of        30   gastrointestinal tract.
these systems are susceptible to variable drug release.                  It is yet a further object of the present invention to provide
   Oral controlled release delivery systems should ideally be         a method for treating patients with an active medication in
adaptable so that release rates and profiles can be matched           controlled release form.
to physiological and chronotherapeutic requirements. In          35
                                                                         The above-mentioned objects and others are achieved by
U.S. Pat. Nos. 4,994.276, 5,128,143, and 5,135,757, hereby            virtue of the present invention, which relates in-part to a
incorporated by reference in their entireties, it is reported         controlled release formulation comprising a therapeutically
that a controlled release excipient which is comprised of a           effective amount of a medicament, and a controlled release
synergistic combination of heterodisperse polysaccharides             excipient comprising a gelling agent and a Swelling agent,
(e.g., a heteropolysaccharide such as Xanthan gum in com         40
                                                                      such as, for example, a homopolysaccharide, a
bination with a polysaccharide gum capable of cross-linking           heteropolysaccharide, an inert diluent.
with the heteropolysaccharide, such as locust bean gum, in               In certain preferred embodiments of the invention, the
an aqueous environment) is capable of being processed into            ratio of the heteropolysaccharide gum to the homopolysac
oral solid dosage forms using either direct compression (i.e.,        charide gum is from about 1:3 to about 3:1. More preferably,
dry granulation), following addition of drug and lubricant       45
                                                                      the ratio is about 1:1. Preferably, the heteropolysaccharide
powder, conventional wet granulation, or a combination of             gum includes xanthan gum and the homopolysaccharide
the two. The release of the medicament from the formula               gum includes locust bean gum.
tions therein proceeded according to zero-order or first-order           The present invention is also related to a sustained release
 mechanisms.                                                          oral solid dosage form for albuterol or salts or derivatives
  The controlled release excipients disclosed in U.S. Pat.       50   thereof in an amount necessary to render a therapeutic effect
Nos. 4,994,276, 5,128,143, and 5,135,757 are commercially             in a human patient. The albuterol is present in an amount
available under the trade name TIMERX(E) from Edward                  ranging from, e.g., about 2 through about 50% by weight of
Mendell Co., Inc., Patterson, N.Y., which is the assignee of          the total formulation, or preferably from about 1 through
the present invention.                                                about 10% by weight or more preferably from about 1
   European Pat. No. 234670 B describes a controlled             55   through about 6% by weight of the total formulation.
release pharmaceutical formulation containing xanthan gum                The dosage form includes an inert pharmaceutical diluent
wherein the xanthan gum comprises from about 7.5 to about             so that the ratio of the inert diluent to the gelling agent is
28 percent, by weight, of the formulation except for a                from about 1:8 to about 8:1. Preferably, the diluent is from
formulation wherein the controlled release carrier comprises          the group consisting of a pharmaceutically acceptable
a mixture of 15-50 parts by weight dimethylsiloxane,                  saccharide, polyhydric alcohol, a pre-manufactured direct
30-100 parts by weight silicic acid, 30-100 parts by weight           compression diluent, and mixtures of any of the foregoing.
mannans or galactans or a mixture thereof, 50-150 parts by            The diluent can also be a saccharide such as sucrose,
weight xanthans and 5-75 parts by weight micronized                   dextrose, lactose, microcrystalline cellulose, fructose,
seaweed.                                                              xylitol, sorbitol, a starch, and mixtures thereof.
   However, heretofore there has been no teaching of a           65      The dosage form optionally includes a pharmaceutically
controlled release formulation providing a novel and unex             acceptable hydrophobic material. Any pharmaceutically
pected combination of suitable proportions of a                       acceptable hydrophobic material may be suitably employed.
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 7 of 20 PageID #:31233


                                                             5,662.933
                                 3                                                                   4
  Suitable hydrophobic materials include                                    The resulting mixture of the sustained release excipient
  carboxymethylcellulose, cellulose acetate phthalate, polyvi             preferably includes from about 10 to about 75 percent
  nyl acetate phthalate, hydroxypropyl-methylcellulose                    gelling agent, from about 0 to about 90% hydrophobic
  phthalate, ethylcellulose, a copolymer of acrylic and meth              material and from about 30 to about 75 percentinert diluent.
  acrylic and esters, waxes, shellac, zein, hydrogenated veg              Thereafter, the dosage form can be tableted, granulated with
  etable oils, and mixtures of any of the foregoing. Preferably,          a pharmaceutically acceptable hydrophobic material or
  the hydrophobic material selected from cellulose ether, a               placed in gelatine capsules. Optionally the tablet can be
  cellulose ester and an alkylcellulose, such as ethylcellulose           coated with a hydrophobic coating to a weight gain from
  and carboxymethylcellulose. The hydrophobic material may                about 1% to about 20%.
  be included in the dosage form in an amount effective to           10      Preferably, the medicament is albuterol or a salt or deriva
  slow the hydration of the gelling agent when exposed to an              tive thereof in an amount effective to provide therapeutically
  environmental fluid.                                                    effective blood levels of said medicament for at least 24
    The hydrophobic material is preferably present in an                  hours.
  amount ranging from about 1 through about 90%, by weight,                  The present invention is further related to a method of
  of the Solid dosage form, and can also be present in an            15
                                                                          treating a patient comprising orally administering the sus
  amount ranging from about 25% through about 50%, by                     tained release albuterol tablets to a patient, thereby provid
  weight, of the solid dosage form.                                       ing therapeutically effective blood levels of the medicament
    The medicament can be any medicament for which an                     for at least about 24 hours.
  orally administered controlled release form is desired.            20      By "sustained release” it is meant for purposes of the
  Preferably, the formulation is prepared to include a phar               present invention that the therapeutically active medicament
  maceutically effective amount of albuterol or a salt or                 is released from the formulation at a controlled rate such that
  derivative thereof.                                                     therapeutically beneficial blood levels (but below toxic
    The controlled release solid dosage form can be prepared              levels) of the medicament are maintained over an extended
  in any conventional orally administered dosage form,               25   period of time, e.g., providing a 24 hour dosage form.
  including a tablet, as a granular form and as a granular form              The term "environmental fluid” is meant for purposes of
  administered in a gelatin capsule containing a sufficient               the present invention to encompass, e.g., an aqueous
  amount of the granules to provide an effective dose of the              solution, such as that used for in-vitro dissolution testing, or
  included therapeutically active medicament. For a tablet                gastrointestinal fluid.
  dosage form, at least part of a surface of the tablet can          30      In one aspect the invention provides formulations having
  optionally be coated with a hydrophobic material to a weight            particular pharmacokinetic properties. Thus, simply by way
  gain from about 1 to about 20 percent, by weight. Further,              of example, the invention provides formulations suitable for
  a granular dosage form can optionally be coated with a                  oral administration that, when orally administered to a
  hydrophobic coating material to a weight gain that ranges               patient, provide a medicament plasma concentration-time
  from about 1% to about 20%. The hydrophobic material can           35   curve with an area under the curve-calculated to infinity
  be selected from, e.g., a cellulose ether, a cellulose ester and        (“AUC”), ranging from about 89 to about 150 (ng-hours/
  an alkylcellulose. The hydrophobic material can optionally              ml) or even from about 112 to about 129 (ng-hours/ml).
  be applied before, during or after the process of tableting. In         Further, the formulations according to the invention can
  addition, if there is a need for an early release of the active         provide, e.g., an AUC ranging from about 57 to about 157
  medicament, the coating can optionally be formulated to            40   (ng-hours/ml) (fasting patient) or from about 75 to about 162
  include from about 10 to about 40 percent of the total                  (ng-hours/ml) (fed patient).
  amount of the active medicament in a quick release external                In addition, for example, mean peak plasma concentra
  layer.
     The invention also relates to methods for preparing a                tions (Cmax) ranging from about 7 to about 12 ng/ml or even
  controlled release solid dosage form as described above for        45
                                                                          from about, 9.5 to about 12 ng/ml. are provided. Further, the
  providing an active medicament in an amount effective for               formulations according to the invention can provide, e.g., a
  treating a patient for from 12 to about 24 hours. The method            Cmax ranging from about 4.5 to about 19 ng/ml (fasting
  includes the steps of preparing a sustained release excipient           patient) or from about 6 to about 16 ng/ml (fed patient).
  comprising from about 10 to about 99 percent by weight of                  In another example, time to mean peak plasma concen
  a gelling agent comprising a heteropolysaccharide gum and          50
                                                                          tration (Tmax) ranging from about 3 to about 10 hours or
  a homopolysaccharide gum capable of cross-linking said                  even from about 3.5 to about 8 hours are provided. Further,
  heteropolysaccharide gum when exposed to an environmen                  the formulations according to the invention can provide,
  tal fluid, the ratio of said heteropolysaccharide gum to said           e.g., a Tmax ranging from about 3 to about 6 hours (fasting
  homopolysaccharide gum being from about 1:3 to about 3:1,               patient) or from about 3 to about 8 hours (fed patient).
  and from about 0 to about 89 percent by weight of an inert         55      In a further example, the formulation according to the
  pharmaceutical diluent, and optionally from about 1 to 90%              invention provides, for example, ratios of AUC (fasting
  by weight of a pharmaceutically acceptable hydrophobic                  patient) to AUC (fed patient) that range from about 0.50 to
  material; and adding an effective amount of a medicament to             about 0.70.
  provide a final product having a ratio of medicament to                   Further still, the formulation provides, for example ranges
  gelling agent from about 1:3 to about 1:8, so that a gel matrix         of Cmax (fasting patient) divided by Cmax (fed patient)
  is created.                                                             from about 0.90 to about 1.10.
    The medicament to be added is preferably albuterol or                          BRIEF DESCRIPTION OF THE FIGURES
  Salts or derivatives thereof in an amount ranging from, e.g.,
 about 2 to about 50% by weight of the total formulation, or                 FIG. 1 shows a dissolution profile of an albuterol con
 preferably from about 1 to about 10% by weight or more              65   taining tablet formulated according to Table 14 and Table 15
 preferably from about 1 to about 6% by weight of the total               (Example 10) and conducted as a Type II dissolution with a
  formulation.                                                            pH change to simulate gastric passage and stirring at 50 rpm.
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 8 of 20 PageID #:31234


                                                          5,662.933
                              5                                                                      6
  FIG. 2 shows a dissolution profile of an albuterol con                 The term "heteropolysaccharide" as used in the present
taining tablet formulated according to Table 14 and Table 15           invention is defined as a water-soluble polysaccharide con
(Example 10) and conducted as a Type III dissolution with              taining two or more kinds of sugar units, the heteropolysac
a pH change to simulate gastric passage and stirring at 15             charide having a branched or helical configuration, and
rpm.                                                              5    having excellent water-wicking properties and immense
   FIG. 3 shows an albuterol plasma profile of provided by             thickening properties.
ingestion of an albuterol containing tablet formulated                   An especially preferred heteropolysaccharide is xanthan
according to Table 14 and Table 15 (Example 10): solid                 gum, which is a high molecular weight (>10) het
circles mark curve of plasma profile in fed subject; open              eropolysaccharide. Other preferred heteropolysaccharides
circles mark curve of plasma profile in fasted subject.           10   include derivatives of Xanthan gum, such as deacylated
                DETALED DESCRIPTION                                    xanthan gum, the carboxymethyl ether, and the propylene
  As reported in U.S. Pat. Nos. 4,994,276, 5,128,143, and              glycol ester.
5,135,757, the disclosures of which are hereby incorporated              The homopolysaccharide gums used in the present inven
by reference herein in their entireties, the heterodisperse       15
                                                                       tion which are capable of cross-linking with the het
excipient comprises a gelling agent of both hetero- and                eropolysaccharide include the galactomannans, i.e., polysac
homo-polysaccharides which exhibit synergism, e.g., the                charides which are composed solely of mannose and
combination of two or more polysaccharide gums produce a               galactose. Galactomannans which have higher proportions
higher viscosity and faster hydration than that which would            of unsubstituted mannose regions have been found to
be expected by either of the gums alone, the resultant gel        20
                                                                       achieve more interaction with the heteropolysaccharide.
being faster-forming and more rigid.                                   Locust bean gum, which has a higher ratio of mannose to
  In the present invention, it has been found that a sustained         galactose, is especially preferred as compared to other
release excipient comprising only the gelling agent                    galactomannans such as guar and hydroxypropyl guar.
(heterodisperse polysaccharides, e.g., xanthan gum and                   The controlled release properties of the formulations of
locust bean gum, may not be sufficient to provide a suitable      25   the present invention may be optimized when the ratio of
sustained release of an active medicament to provide a 12 or           heteropolysaccharide gum to homopolysaccharide material
24 hour formulation, when the formulation is exposed to a              is about 1:1, although heteropolysaccharide gum in an
fluid in an environment of use, e.g. an aqueous solution or            amount of from about 20 to about 80 percent or more by
gastrointestinal fluid.                                                weight of the heterodisperse polysaccharide material pro
   In certain embodiments, the present invention is related to    30   vides an acceptable slow release product. The combination
the surprising discovery that by granulating the sustained             of any homopolysaccharide gums known to produce a
release excipient with a solution or dispersion of a pharma            synergistic effect when exposed to aqueous solutions may be
cologically acceptable hydrophobic material prior to admix             used in accordance with the present invention. It is also
ture of the sustained release excipient with the medicament            possible that the type of synergism which is present with
and tableting, the medicament may provide therapeutically         35   regard to the gum combination of the present invention
effective blood levels for extended periods of time, e.g.,             could also occur between two homogeneous or two het
from about 12 to about 24 hours. The hydrophobic material              eropolysaccharides. Other acceptable gelling agents which
is present in a range from about 0 to about 90%, by weight,            may be used in the present invention include those gelling
of the sustained release excipient and in a preferred                  agents well-known in the art. Examples include vegetable
embodiment, is present in a range from about 1 to 20 percent           gums such as alginates, carrageenan, pectin, guar gum,
of the sustained release excipient or from about 25 to about           Xanthan           gum,           modified           Starch,
75 percent of the sustained release excipient.                         hydroxypropylmethylcellulose, methylcellulose, and other
   The sustained release excipient can be granulated with a            cellulosic materials such as sodium carboxymethylcellulose
pharmacologically acceptable hydrophobic material such as,             and hydroxypropylcellulose. This list is not meant to be
for, example, an alkylcellulose, a cellulose ether, a cellulose   45   exclusive.
ester. In particular, the hydrophobic material can be alkyl               The combination of xanthan gum with locust bean gum
cellulose such as carboxymethylcellulose ("CMC"), cellu                with or without the other homopolysaccharide gums is an
lose acetate phthalate ("CAP"), hydroxypropylmethylcellu               especially preferred gelling agent. The chemistry of certain
lose phthalate (“HPMCP”) or a polyvinyl acetate polymer                of the ingredients comprising the excipients of the present
such as polyvinyl acetate phthalate “PVAP").                      50   invention such as xanthan gum is such that the excipients are
   In certain preferred embodiments of the presentinvention,           considered to be self-buffering agents which are substan
the sustained release excipient is prepared by mixing the              tially insensitive to the solubility of the medicament and
gelling agent and an inert diluent. The gelling agent prefer           likewise insensitive to the pH changes along the length of
ably ranges, e.g., from about 10 to about 75 percent of the            the gastrointestinal tract.
sustained release excipient. Thereafter, the mixture is granu     55      The inert pharmaceutical diluent (i.e., filler) of the sus
lated with a solution or dispersion of a hydrophobic material          tained release excipient preferably comprises a pharmaceu
in an amount effective to slow the hydration of the gelling            tically acceptable saccharide, including a monosaccharide, a
agent without disrupting the hydrophilic matrix. Next, the             disaccharide, or a polyhydric alcohol, a pre-manufactured
medicament is added, and the resultant mixture is tableted.            direct compression diluent, and/or mixtures of any of the
  In other preferred embodiments of the present invention,             foregoing. Examples of suitable inert pharmaceutical fillers
the tablets prepared as set forth above are then coated with           include sucrose, dextrose, lactose, microcrystalline
a hydrophobic material to a weight gain from about 1 to                cellulose, fructose, xylitol, sorbitol, a starch, mixtures
about 20 percent by weight. The hydrophobic material can               thereof and the like. However, it is preferred that a soluble
be an alkylcellulose such as, for example, an aqueous                  pharmaceutical filler such as lactose, dextrose, sucrose, or
dispersion of ethylcellulose (commercially available, for         65   mixtures thereof be used. If the mixture is to be manufac
example, as Aquacoat(8), available from FMC or Surelease(8,            tured without a wet granulation step, and the final product is
available from Colorcon).                                              to be tableted, it is preferred that all or part of the inert
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 9 of 20 PageID #:31235


                                                            5,662.933
                                 7                                                                     8
  diluent comprise a pre-manufactured direct compression                excipient in an amount from about 1 to about 20 percent by
  diluent. Such direct compression diluents are widely used in          weight. The solvent for the hydrophobic material may be an
  the pharmaceutical arts, and may be obtained from a wide              aqueous or organic solvent, or mixtures thereof.
  variety of commercial sources. Examples of such pre                       Examples of commercially available alkylcelluloses are
  manufactured direct compression excipients include Emco               Aquacoat(8) (aqueous dispersion of ethylcellulose available
  cel(8) (microcrystalline cellulose, N.F.), Emdex6) (dextrates.        from FMC), Surelease(8) (aqueous dispersion of ethylcellu
  N.F.), and Tab-Fine(8) (a number of direct-compression sug             lose available from Colorcon). Examples of commercially
  ars including sucrose, fructose, and dextrose), all of which          available acrylic polymers suitable for use as the hydropho
  are commercially available from Edward Mendell Co., Inc.,             bic material include Eudragit(8) RS and RL (copolymers of
  Patterson, N.Y.). Other direct compression diluents include      10   acrylic and methacrylic acid esters having a low content
  Anhydrous lactose (Lactose N.F., anhydrous direct                     (e.g. 1:20 or 1:40) of quaternary ammonium compounds).
  tableting) from Sheffield Chemical, Union, N.J. 07083;                   Once the sustained release excipient of the present inven
  Elcems(8) G-250 (Powdered cellulose, N.F.) from Degussa,              tion has been prepared, it is then possible to blend the same
  D-600 Frankfurt (Main) Germany; Maltrine) (Agglomerated               with the medicament, e.g., in a high shear mixer. In one
  maltodextrin) from Grain Processing Corp., Muscatine, LA         15   embodiment, the formulation is prepared by dry blending
  52761; Neosorb 60(8) (Sorbitol, N.F., direct-compression)             the components, e.g., a heteropolysaccharide, a
  from Roquette Corp., 6455th Ave., New York, N.Y. 10022;               homopolysaccharide, an inert filler, and a hydrophobic
  Nu-Tab68) (Compressible sugar, N.F.) from Ingredient                  material, optionally followed by the addition of a suitable
  Technology, Inc., Pennsauken, N.J. 08110; Polyplasdone                amount of water, with continued blending, followed by dry
  XL (8) (Crospovidone, N.F., cross-linked                              granulation in a fluid bed dryer and then milling of the
  polyvinylpyrrolidone) from GAF Corp., New York, N.Y.             20   resulting granulation product.
  10020; Primojel(8) (Sodium starch glycolate, N.F. car                    A wide variety of therapeutically active agents can be
  boxymethyl starch) from Generichem Corp., Little Falls,               used in conjunction with the present invention. The thera
  N.J. 07424; Solka FlocCE) (Cellulose floc) from Edward                peutically active agents (e.g., pharmaceutical agents) which
  Mendell Co., Carmel, N.Y. 10512; Fast-Flo Lactose(E)                  may be used in the compositions of the present invention
  (Lactose N.F., spray dried) from Foremost Whey Products.         25   include drugs ranging in solubility from water soluble to
  Baraboo, Wis. 53913 and DMV Corp., Vehgel, Holland; and               water insoluble. Examples of such therapeutically active
  Sta-Rx 1500(8) (Starch 1500) (Pregelatinized starch, N.F.             agents include antihistamines (e.g., dimenhydrinate,
  compressible) from Colorcon, Inc., West Point, Pa. 19486.             diphenhydramine, chlorpheniramine and dexchlorphe
  However, it is preferred that a soluble pharmaceutical filler         niramine maleate), analgesics (e.g., aspirin, codeine,
  such as lactose, dextrose, sucrose, or mixtures thereof be       30   morphine, dihydromorphone, oxycodone, etc.), non
  used.                                                                 steroidal anti-inflammatory agents (e.g., naproxyn,
     In certain embodiments of the present invention, the               diclofenac, indomethacin, ibuprofen, Sulindac), anti-emetics
  sustained release excipient comprises from about 10 to about          (e.g., metoclopramide), anti-epileptics (e.g., phenytoin,
  99 percent by weight of a gelling agent comprising a                  meprobamate and nitrazepam), vasodilators (e.g.,
  heteropolysaccharide gum and a homopolysaccharide gum            35   nifedipine, papaverine, diltiazem and nicardirine), anti
  and from about 0 to about 89 percent by weight of an inert            tussive agents and expectorants (e.g., codeine phosphate).
  pharmaceutical diluent. In other embodiments, the sustained           anti-asthmatics (e.g. theophylline), antacids, anti
  release excipient comprises from about 10 to about 75                 spasmodics (e.g. atropine, scopolamine), antidiabetics (e.g.,
  percent gelling agent, and from about 30 to about 75 percent          insulin), diuretics (e.g., ethacrynic acid, bendrofluazide),
  inert diluent. In yet other embodiments, the sustained release   40   anti-hypotensives (e.g., propranolol, clonidine), antihyper
  excipient comprises from about 30 to about 75 percent                 tensives (e.g., clonidine, methyldopa), bronchodilators (e.g.,
  gelling agent and from about 15 to about 65 percent inert             albuterol), steroids (e.g., hydrocortisone, triamcinolone,
  diluent.                                                              prednisone), antibiotics (e.g., tetracycline),
    The sustained release excipient of the present invention            antihemorrhoidals, hypnotics, psychotropics, antidiarrheals,
 may be further modified by incorporation of a hydrophobic         45   mucolytics, sedatives, decongestants, laxatives, vitamins,
 material which slows the hydration of the gums without                 stimulants (including appetite suppressants such as
 disrupting the hydrophilic matrix. This is accomplished in             phenylpropanolamine). The above list is not meant to be
 preferred embodiments of the present invention by granu                exclusive.
 lating the sustained release excipient with the solution or               In a preferred embodiment, the therapeutically active
 dispersion of a hydrophobic material prior to the incorpo         50   agents are sympathomimetics such as, dobutamine
 ration of the medicament. The hydrophobic material may be              hydrochloride, dopamine hydrochloride, ephedrine sulfate,
 selected from an alkylcellulose such as ethylcellulose such            epinephrine, fenfluramine hydrochloride, isoetharine,
 as carboxymethyl-cellulose (“CMC"), other hydrophobic                  isoproterenol, mephentermine sulfate, metaproterenol
 cellulosic materials, acrylic and/or methacrylic ester                 sulfate, metaraminolbitartrate, methoxamine hydrochloride,
 polymers, copolymers of acrylic and methacrylic esters,           55   norepinephrine bitatrate, phenylephrine hydrochloride,
 Zein, waxes, other hydrophobic cellulosic materials, cellu             phenylpropanolamine hydrochloride, pseudoephedrine, rito
 lose acetate phthalate ("CAP"), hydroxypropylmethylcellu               drine hydrochloride, terbutaline sulfate, tetrahydrozoline
 lose phthalate ("HPMCP”) or a polyvinyl acetate polymer                hydrochloride, triprolidine and pseudoephedrine, xylometa
 such as polyvinyl acetate phthalate ("PVAP"), hydrogenated             zoline hydrochloride, isoproterenol and dobutamine as well
 vegetable oils, and any other pharmaceutically acceptable         60   as beta2 selective adrenergic agonists, including, for
 hydrophobic material known to those skilled in the art. The            example, terbutaline, albuterol, isoetharine, pirbuterol and
 amount of hydrophobic material incorporated into the sus               bitolterol (GOODMAN AND GILMAN'S, THE PHARMA
 tained release excipient is that which is effective to slow the        COLOGICAL BASIS OF THERAPEUTICS, Eighth
 hydration of the gums without disrupting the hydrophilic               Edition, the disclosure of which is incorporated herein by
 matrix formed upon exposure to an environmental fluid.            65   reference in its entirety).
   In certain preferred embodiments of the present invention,              Generally any flavoring or food additive such as those
 the hydrophobic material is included in the sustained release          described in Chemicals Used in Food Processing, pub 1274
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 10 of 20 PageID #:31236


                                                             5,662.933
                                                                                                       10
 by the National Academy of Sciences, pages 63-258, incor                 provides a ready-to-use product in which a formulator need
 porated herein in its entirety, may be used. Generally, the              only blend the desired active medicament and an optional
 final product may include from about 0.1% to about 5% by                 lubricant with the excipient and then compress the mixture
 weight flavorant.                                                        to form slow release tablets. The excipient may comprise a
    The tablets of the present invention may also contain                 physical admix of the gums along with a soluble excipient
 effective amounts of coloring agents, (e.g., titanium dioxide,           such as compressible sucrose, lactose or dextrose, although
 FD. & C. and D. & C. dyes; see the Kirk-Othmer Encyclo                   it is preferred to granulate or agglomerate the gums with
 pedia of Chemical Technology, Vol. 5, pp. 857-884, hereby                plain (i.e., crystalline) sucrose, lactose, dextrose, etc., to
 incorporated by reference in its entirety), stabilizers,                 form an excipient. The granulate form has certain advan
 binders, odor controlling agents, and preservatives.                O    tages including the fact that it can be optimized for flow and
    Alternatively, the inventive formulation can be utilized in           compressibility; it can be tableted, formulated in a capsule,
 other applications wherein it is not compressed. For                     extruded and spheronized with an active medicament to
 example, the granulate can be admixed with an active                     form pellets, etc.
 ingredient and the mixture then filled into capsules. The                  The pharmaceutical excipients prepared in accordance
 granulate can further be molded into shapes other than those        15   with the present invention may be prepared according to any
 typically associated with tablets. For example, the granulate            agglomeration technique to yield an acceptable excipient
 together with active ingredient can be molded to 'fit' into a            product. In dry granulation techniques, the excipients, i.e.,
 particular area in an environment of use (e.g., an implant).
 All such uses would be contemplated by those skilled in the              the desired amounts of the heteropolysaccharide gum, the
 art and are deemed to be encompassed within the scope of                 homopolysaccharide gum, and the inert diluent are mixed
                                                                     20   with an active medicament and the mixture is then formed
 the appended claims.
    A hydrophobic material (e.g., a hydrophobic polymer)                  into tablets and the like by compression, without the addition
 may be dissolved in an organic solvent or dispersed in an                of water or other solvent.
 aqueous solution. Thereafter, the hydrophobic material may                 In wet granulation techniques, the desired amounts of the
 be used to coat the granulate of medicament/sustained               25
                                                                          heteropolysaccharide gum, the homopolysaccharide gum,
 release excipient. The granulate may be coated with the                  and the inert diluent are mixed together and thereafter a
 hydrophobic coating to a Weight gain of, e.g., from about 1.             moistening agent Such as Water, propylene glycol, glycerol,
 to about 20 percent, and preferably from about 5 to about 10             alcohol or the like is added to prepare a moistened mass.
 percent. The granulation is then preferably dried. Thereafter,           Next, the moistened mass is dried. The dried mass is then
 the granulate may be further formulated into an appropriate         30
                                                                          milled with conventional equipment into granules.
 oral dosage form, for example, by compression of the                     Therefore, the excipient product is ready to use.
 resulting granulate into appropriately sized tablets, by filling            The sustained release excipient is free-flowing and
 gelatin capsules with an appropriate amount of the granulate             directly compressible. Accordingly, the excipient may be
 (with or without compression of the granulate), as well as               mixed in the desired proportion with atherapeutically active
 use in the manufacture of other oral dosage forms known to          35   medicament and optional lubricant (dry granulation).
 those skilled in the art. This embodiment may be particularly            Alternatively, all or part of the excipient may be subjected
 beneficial to reduce the amount of drug released during the              to a wet granulation with the active ingredient and thereafter
 initial phases of dissolution when the formulation is exposed            tableted. When the final product to be manufactured is
 to fluid in an environment of use, e.g., in vitro dissolution or         tablets, the complete mixture, in an amount sufficient to
 in the gastrointestinal tract.                                           make a uniform batch of tablets, is then subjected to
    An effective amount of any generally accepted pharma                  tableting in a conventional production scale tableting
 ceutical lubricant, including the calcium or magnesium                   machine at normal compression pressure, i.e. about
 soaps may be added to the above-mentioned ingredients of                 2000-1600 lbs./sq. in. However, the mixture should not be
 the excipient be added at the time the medicament is added,              compressed to such a degree that there is subsequent diffi
 or in any event prior to compression into a said dosage form.       45   culty in its hydration when exposed to gastric fluid.
 An example of a suitable lubricant is magnesium stearate in                 One of the limitations of direct compression as a method
 an amount of about 0.5 to about 3% by weight of the solid                of tablet manufacture is the size of the tablet. If the amount
 dosage form. An especially preferred lubricant is sodium                 of active (drug) is high, a pharmaceutical formulator may
 stearylfumarate, NF, commercially available under the trade              choose to wet granulate the active medicament with other
 name Pruv(E) from the Edward Mendell Co., Inc.                      50   excipients to attain a more compact tablet. Usually the
   The sustained release excipients of the present invention              amount of filler/binder or excipients needed in wet granu
 have uniform packing characteristics over a range of differ              lation is less than that in direct compression since the
 ent particle size distributions and are capable of processing            process of wet granulation contributes to some extent toward
 into the final dosage form (e.g., tablets) using either direct           the desired physical properties of a tablet.
 compression, following addition of drug and lubricant               55     The average tablet size for round tablets is preferably
 powder, or conventional wet granulation.                                 about 300 mg to 750 mg and for capsule-shaped tablets
   The properties and characteristics of a specific excipient             about 750 mg to 1000 mg.
 system prepared according to the present invention is depen                The average particle size of the granulated excipient of
 dentin part on the individual characteristics of the homo and            the present invention ranges from about 50 microns to about
 hetero polysaccharide constituents, in terms of polymer                  400 microns and preferably from about 185 microns to about
 solubility, glass transition temperatures etc., as well as on the        265 microns. The particle size of the granulation is not
 synergism both between different homo- and heteropolysac                 narrowly critical, the important parameter being that the
 charides and between the homo and heteropolysaccharides                  average particle size of the granules, must permit the for
 and the inert saccharide constituent(s) in modifying disso               mation of a directly compressible excipient which forms
 lution fluid-excipient interactions.                                65   pharmaceutically acceptable tablets. The desired tap and
   The combination of the gelling agent (i.e., a mixture of               bulk densities of the granulation of the present invention are
 xanthan gum and locust beam gum) with the inert diluent                  normally between from about 0.3 to about 0.8 g/ml, with an
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 11 of 20 PageID #:31237


                                                           5,662.933
                              11                                                                       12
  average density of from about 0.5 to about 0.7 g/ml. Forbest             The support platform may have a thickness of, e.g., about
  results, the tablets formed from the granulations of the              2 mm if applied by compression, and about 10p if applied
  present invention are from about 6 to about 8 kg hardness.            via spray-coating or immersion-coating. Generally, in
  The average flow of the granulations prepared in accordance           embodiments of the invention wherein a hydrophobic mate
  with the present invention are from about 25 to about 40              rial or enteric coating is applied to the tablets, the tablets are
  g/sec. Tablets compacted using an instrumented rotary tablet          coated to a weight gain from about 1 to about 20%, and in
  machine have been found to possess strength profiles which            certain embodiments preferably from about 5% to about
  are largely independent of the inert saccharide component.            10%.
  Scanning electron photomicrographs of largely tablet sur                Materials useful in the hydrophobic coatings and support
  faces have provided qualitative evidence of extensive plastic     O
                                                                        platforms of the present invention include derivatives of
  deformation on compaction, both at the tablet surface and             acrylic acid (such as esters of acrylic acid, methacrylic acid,
  across the fracture surface, and also show evidence of                and copolymers thereof) celluloses and derivatives thereof
  surface pores through which initial solvent ingress and               (such as ethylcellulose), polyvinylalcohols, and the like.
  solution egress may occur.                                               In certain embodiments of the present invention, the tablet
    In certain embodiments of the invention, the tablet is         15
                                                                        core includes an additional dose of the medicament included
  coated with a sufficient amount of a hydrophobic material,            in either the hydrophobic or enteric coating, or in an
  such as, e.g., a hydrophobic polymer, to render the formu             additional overcoating coated on the outer surface of the
  lation capable of providing a release of the medicament such          tablet core (without the hydrophobic or enteric coating) or as
  that a 12 or 24 hour formulation is obtained. The hydropho            a second coating layer coated on the surface of the base
  bic material included in the tablet coating may be the same      20
                                                                        coating comprising the hydrophobic or enteric coating mate
  or different material as compared to the hydrophobic mate             rial. This may be desired when, for example, a loading dose
  rial which is optionally granulated with the sustained release        of a therapeutically active agent is needed to provide thera
  excipient.                                                            peutically effective blood levels of the active agent when the
     In other embodiments of the present invention, the tablet     25
                                                                        formulation is first exposed to gastric fluid. The loading dose
  coating may comprise an enteric coating material in addition          of medicament included in the coating layer may be, e.g.,
  to or instead or the hydrophobic coating. Examples of                 from about 10% to about 40% of the total amount of
  suitable enteric polymers include cellulose acetate phthalate,        medicament included in the formulation.
  hydroxypropylmethylcellulose phthalate, polyvinylacetate
  phthalate, methacrylic acid copolymer, shellac, hydroxypro                     Albuterol Controlled Release Formulation
                                                                   30
  pylmethylcellulose succinate, cellulose acetate trimellitate,            In a more preferred embodiment, the therapeutically
  and mixtures of any of the foregoing. An example of a                 active agent is albuterol, or salts or derivatives thereof (e.g.,
  suitable commercially available enteric material is available         albuterol sulfate). Albuterol sulfate is a beta2-selective
  under the trade name EudragitTML 100-555.                             adrenergic agonist and is indicated for the relief of bron
     Infurther embodiments, the dosage form may be a coating       35   chospasm in patients with reversible obstructive airway
  with a hydrophilic coating in addition to or instead of the           disease. Patient compliance and evenly maintained blood
  above-mentioned coatings. An example of a suitable mate               levels of the active drug are important for achieving good
  rial which may be used for such a hydrophilic coating is              control of the symptoms of bronchospasm in such patients.
  hydroxypropylmethylcellulose (e.g., Opadry.(8), commer                The half-life of albuterol sulfate in the human body is only
  cially available from Colorcon, West Point, Pa.).                40   about 5 hours. Thus, a controlled release form for the
     The coatings may be applied in any pharmaceutically                sustained delivery of albuterol provides improved patient
  acceptable manner known to those skilled in the art. For              compliance by reducing the number of doses per day and
  example, in one embodiment, the coating is applied via a              also provides more consistent blood levels of albuterol for
  fluidized bed or in a coating pan. For example, the coated            patients in need of such treatment.
  tablets may be dried, e.g. at about 60°-70° C. for about 3-4     45     The albuterol controlled release formulation is composed
  hours in a coating pan. The solvent for the hydrophobic               of synergistic heterodisperse polysaccharides together with
  material or enteric coating may be organic, aqueous, or a             a saccharide component. The synergism between the homo
  mixture of an organic and an aqueous solvent. The organic             and hetero-polysaccharide components enables the manipu
  solvents may be, e.g., isopropyl alcohol, ethanol, and the            lation of different rate controlling mechanisms. In order to
  like, with or without water.                                     50   achieve appropriate drug release, the saccharides were opti
     In additional embodiments of the present invention, a              mized based upon the magnitude of interactions and the ratio
  support platform is applied to the tablets manufactured in            of one saccharide to another.
  accordance with the present invention. Suitable support                                      Preparation
  platforms are well known to those skilled in the art. An
  example of suitable support platforms is set forth, e.g., in     55     The albuterol containing formulation according to the
  U.S. Pat. No. 4,839.177, hereby incorporated by reference             invention is prepared, for example, by dry blending the
  herein in its entirety. In that patent, the support platform          components, e.g., a heteropolysaccharide, a
  partially coats the tablet, and consists of a polymeric mate          homopolysaccharide, an inert filler, and a hydrophobic
  rial insoluble in aqueous liquids. The support platform may,          material, followed by the addition of a suitable amount of
  for example, be designed to maintain its impermeability          60   water, with continued blending, followed by dry granulation
  characteristics during the transfer of the therapeutically            in a fluid bed dryer and then milling of the resulting
  active medicament. The support platform may be applied to             granulation product. Albuterol sulfate, in an amount ranging
  the tablets, e.g., via compression coating onto part of the           from, e.g., about 2 through about 50% by weight of the total
  tablet surface. by spray coating the polymeric materials              formulation, or preferably from about 1 through about 10%
  comprising the support platform onto all or part of the tablet   65   by weight or more preferably from about 1 through about
  surface, or by immersing the tablets in a solution of the             6% by weight of the total formulation, is then compounded
  hydrophobic materials.                                                with the granulation product and formed into pills, caplets or
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 12 of 20 PageID #:31238


                                                           5,662.933
                               13                                                                            14
 capsules. Whatever the formulation, it is preferred that such
 pills, caplets or capsules each contain an effective therapeu                                           TABLE 1.
 tic amount of albuterol or a derivative or salt thereof. Simply                  The hydrophobic polymer is carboxymethylcellulose
 by way of example, the pills, caplets or capsules can contain                                       (CMC).
 an amount of albuterol sulfate equivalent to about 4 to about                 Component                 Example 1          Example 2
 16mg of albuterol free base per dosage unit of the free base.
 More preferably, the pills, caplets or capsules can contain an                i. Xanthan gum                      10%              10%
 amount of albuterol sulfate equivalent to about 8 to about 12                 2. Locust bean gum                  10               10
                                                                               3. CMC                              10               30
 mg of the free base. Simply by way of comparison, 9.6 mg          10          4. Dextrose                         70               50
 of albuterol sulfate is equivalent to 8 mg of free base.                      5. Water                            23:              23.
 Effective amounts of other pharmaceutically acceptable                 *Removed during processing.
 albuterol derivatives or salts thereof may be used, with the
 amounts adjusted in proportion to the weight ranges pro                   Next, the sustained release excipient prepared as detailed
 vided for albuterol free base.                                    15   above is dry blended with a desired amount of medicament
                                                                        (in the following examples the medicament is albuterol
                      Dissolution Testing                               sulfate), in a V-blender for 10 minutes. A suitable amount of
                                                                        tableting lubricant Pruvos) (sodium stearyl fumarate, NF,
   The test formulations were evaluated under a variety of              commercially available from the Edward Mendell Co., Inc.)
 dissolution conditions to determine the effects of pH, media,          for the following examples is added and the mixture is
 agitation and apparatus. Dissolution tests were performed              blended for another 5 minutes. This final mixture is com
 using a USPType III (Vankel Bio-Dis II) apparatus. Effects             pressed into tablets, each tablet containing 2.9% (Ex. 1) or
 of pH, agitation, polarity, enzymes and bile salts were                4.7% (Ex. 2) by weight, respectively, of albuterol sulfate.
 evaluated.                                                             The tablets produced by Examples 1 and 2 weighed 334.6
                                                                   25   mg and 204.7 mg, respectively. The proportions of the
                     Bioavailability Study                              tablets of Examples 1 and 2 are set forth in Table 2 below.
    A study was conducted to evaluate the bioavailability of                                             TABLE 2
 a test formulation of albuterol sulfate using a randomized,       30       Component                               Example 1       Example 2
 balanced, open label, single dose, crossover design. The                   1. SRE                                      95.6%        93.8%
 study was performed using 12 healthy male and female                       2. Albuterol sulfate                         2.9          4.7
 volunteers between the ages of 18 and 35. Blood samples                    3. Sodium stearyl fumarate                   1.5              15
 were removed at 0, 0.5, 1, 2, 3, 4, 6, 8, 10, 12, 15 and 25
 hours. Except for the “fed” treatment in which the subjects       35   *Sustained release excipient.
 received a standard high fat breakfast, no food was allowed               Dissolution tests were then carried out on the tablets of
 until a standard lunch was served four hours after the dose            Examples 1 and 2. The dissolution tests were conducted in
 was administered. The data from each time point were used              an automated USP dissolution apparatus (Paddle Type II, pH
 to derive pharmacokinetic parameters: area under plasma                7.5 buffer, 50 rpm in 500 mL.) The results are set forth as
 concentration-time curve (“AUC”) such as AUC0-t, AUC0             40
                                                                        percent release as a function of time, in hours.
 oo, mean peak plasma concentration ("Cmax”) and time to
 mean peak plasma concentration (“Tmax”) which data con                                                  TABLE 3
 firmed that the formulation according to the invention pro
 vided controlled release of albuterol sulfate.                                Time (hrs)                   Example 1           Example 2
                                                                   45
   The invention is further described in the following                          0 (% release)                     0.0               0.0
                                                                                2                              28.2                30.7
 examples, based upon the above described methods, which                        4                              41.5                49.5
 are in no way intended to limit the scope of the invention.                    6
                                                                                8
                                                                                                               54.5
                                                                                                               64.3
                                                                                                                                   61.2
                                                                                                                                   79.8
                                                                               10                              710                 912
                       EXAMPLES 1-2                                50          12                              78.7                96.5
                                                                               Tablet wit(mg)                 334.6               2047
                                                                               Diameter (in)                   3.18                3/8
      Preparation of Controlled Release Formulations                           Hardness (Kp)                     6.5                2.6
    with Carboxymethylcellulose and Dissolution Tests
                           Thereon                                 55     The tablet of Example 1, with a higher percentage of
   The sustained release excipient was prepared by dry                  sustained release excipient, provided the most prolonged
 blending the requisite amounts of xanthan gum, locust bean             release in the dissolution test.
 gum, a pharmaceutically acceptable hydrophobic polymer                                            EXAMPLES 3-4
 and an inert diluent in a high-speed mixer/granulator for 2
 minutes. While running choppers/impellers, the water was                      Preparation of Controlled Release Formulations
 added and the mixture was granulated for another 2 minutes.                  with Cellulose Acetate Phthalate and Dissolution
 The granulation was then dried in a fluid bed dryer to a loss                                          Tests Thereon
 on drying weight (“LOD") of between 4 and 7%. The                        The sustained release excipient was prepared by dry
 granulation was then milled using 20 mesh screens. The            65   blending the requisite amounts of xanthan gum, locust bean
 ingredients of the sustained release excipients used for               gum, a pharmaceutically acceptable hydrophobic polymer
 Examples 1-2 are set forth in Table 1 below:                           and an inert diluent as described for Examples 1-2, supra,
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 13 of 20 PageID #:31239


                                                                           5,662.933
                               15                                                                               16
  but with cellulose acetate phthalate ("CAP") as the hydro                        but with polyvinyl acetate phthalate (“PVAP”) as the hydro
  phobic polymer, as detailed by Table 4, below, for Examples                      phobic polymer, as detailed by Table 7, below, for Examples
  3 and 4.                                                                         5 and 6.

                                   TABLE 4                                                                         TABLE 7
           Component                        Example 3          Example 4                  Component                   Example 5       Example 6
              1. Xanthan gum                          15%          15%                    1. Xanthan gum                 15%             15%
              2. Locust bean gum                      15           15%                    2. Locust bean gum             15              15
           3. CAP                                     10           30         10          3. PWAP                        10              30
           4. Dextrose                                60           40                     4. Dextrose                    60              40
           5. Water                                   10:          17:                    5. Water                       18t             23:

  *Renoved during processing.                                                      *Removed during processing.
     Next, the sustained release excipient prepared as detailed                5      Next, the sustained release excipient prepared as detailed
  above was dry blended with a desired amount of albuterol                         above was dry blended with a desired amount of albuterol
  sulfate, as described for Examples 1-2, supra. This final                        sulfate, as described for Examples 1-2, supra. This final
  mixture was then compressed into tablets, each tablet con                        mixture was then compressed into tablets, each tablet con
  taining 2.9% by weight of albuterol sulfate. The tablets                         taining 2.9% by weight of albuterol sulfate. The tablets
  produced by Examples 3 and 4 weighed 334.6 mg. The                          20   produced by Examples 5 and 6 weighed 334.6 mg, respec
  proportions of the tablets of Examples 3 and 4 are set forth                     tively. The proportions of the tablets of Examples 5 and 6 are
  in Table 5 below:                                                                Set forth in Table 8 below:

                                   TABLE 5                                                                         TABLE 8
                                                                              25
      Component                          Example 3           Examples 4                Component                        Example 5      Example 6
      1. SRE                               95.6%                95.6%                  1. SRES                            95.6%         95.6%
      2. Albuterol sulfate                  2.9                  2.9                   2.Abuterol sulfate                  2.9           2.9
      3. Sodium stearyl fumarate                1.5              1.5                   3. Sodium stearyl fumarate             1.5         15
  *Sustained release excipient.                                               30   *Sustained release excipient.
     Dissolution tests were then carried out on the tablets of                        Dissolution tests were then carried out on the tablets of
  Examples 3 and 4. The dissolution tests were conducted in                        Examples 5 and 6. The dissolution tests were conducted in
  an automated USP dissolution apparatus in such a way as to                       an automated USP dissolution apparatus in such a way as to
  model passage through the gastrointestinal tract, in the                    35   model passage through the gastrointestinal tract, in the
  stomach (acid buffer with a pH of 1.5 for time: 0 though 1                       stomach (acid buffer with a pH of 1.5 for time: 0 though 1
  hour) and in the intestines (alkaline buffer with a pH of 7.5                    hour) and in the intestines (alkaline buffer with a pH of 7.5
  for time: 1 through 12 hours) (Paddle Type II, 50 rpm in 500                     for time: 1 through 12 hours) (Paddle Type II, 50 rpm in 500
  mL)The results are set forth as percentrelease as a function                     mL)The results are setforth as percentrelease as a function
  of time, in hours, in Table 6 below.                                        40   of time, in hours, in Table 9 below.
                                   TABLE 6                                                                         TABLE 9
         Time (hrs)                  Example 3              Example 4                       Time (hrs)              Example 5        Example 6
          O (% release)                  O.O                    O.O.          45              0 (% release)             0.0              O.O
                                        36.0                   36.2                           1                        36.4             36.5
          2                             50.2                   49.4                           2                        51.3             47.4
          4                             65.                    614                            4                        66.2             57.6
          6                             73.5                   707                            6                        718              660
          8                             83.1                   77.0                           8                        79.9             704
         10                             86.3                   816            50             10                        84.2             77.2
         12                             910                    86.1                          12                        86.4             777
         Tablet wit(mg)                334.6                  334.6                         Tablet wit(mg)            334.6            334.6
         Diameter (in)                  3.18                   3.18                         Diameter (in)              3/8              3/8
         Hardness (Kp)                    5.8                    5.8                        Hardness (Kp)               5.9              8.6
                                                                              55
    The tablet tested in Example 4 provided the most pro                             The tablet tested in Example 6 provided the most pro
  longed release in the dissolution test.                                          longed release in the dissolution test.
                             EXAMPLES 5-6                                                                     EXAMPLES 7-8
                                                                              60
        Preparation of Controlled Release Formulations                                   Preparation of Controlled Release Formulations
       with PolyvinylAcetate Phthalate and Dissolution                                  with Hydroxypropylmethylcellulose Phthalate and
                              Tests Thereon                                                              Dissolution Tests Thereon
    The sustained release excipient was prepared by dry                              The Sustained release excipient was prepared by dry
  blending the requisite amounts of xanthan gum, locust bean                  65   blending the requisite amounts of xanthan gum, locust bean
  gum, a pharmaceutically acceptable hydrophobic polymer                           gum, a pharmaceutically acceptable hydrophobic polymer
  and an inert diluent as described for Examples 1-2, supra,                       and an inert diluent as described for Examples 1-2, supra,
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 14 of 20 PageID #:31240


                                                               5,662.933
                            17                                                                                18
 but with hydroxypropylmethylcellulose phthalate                         Ethylcellulose aqueous dispersion was substituted for water
 (“HPMCP”) as the hydrophobic polymer, as detailed by                    in the above methods. The components of the excipient for
 Table 10, below, for Examples 7 and 8.                                  Examples 9-12 are detailed by Table 13, below.
                                 TABLE 10                                                                TABLE 13
        Component                    Example 7    Example 8                      Component                      Excipient for Examples 9-12
        i. Xanthan gum                  15%           15%                        1. Xanthan gum                                 12%
        2. Locust bean gum              15            15                         2. Locust bean gum                             18
        3. PMCP                          O            30            10          3. Dextrose                                     65
        4. Dextrose                     60            40                        4. EAD                                           5t
        5. Water                        13:           18*
                                                                         *EAD is an ethylcellulose aqueous dispersion containing approximately 25%
 *Removed during processing.                                             by weight of solids. The amount added to the formulation (i.e., 5%) is solids
                                                                         only. Available commercially as, e.g., Surelease (, from Colorcon.
   As for the previous examples, the sustained release              15
                                                                              The xanthan gum and locust bean gum was dry blended
 excipient was prepared as detailed above and then dry                   in a V-blender for 10 minutes, the dextrose was added and
 blended with a desired amount of albuterol sulfate, as                  the mixture blended for another 5 minutes. The EAD was
 described for Examples 1-2, supra. This final mixture was               then added, followed by an additional 5 minutes of blending.
 then compressed into tablets, each tablet containing 2.9% by            The resulting granulation was then compressed into tablets
 weight of albuterol sulfate. The tablets produced by                    with sodium stearyl fumarate, as a tableting lubricant. The
 Examples 7 and 8 weighed 334.6 mg, respectively. The                    tablets were then coated with additional ethylcellulose aque
 proportions of the tablets of Examples 7 and 8 are set forth            ous dispersion. To accomplish this, ethylcellulose
 in Table 1 below:
                                                                         (Surelease(E), 400 g) was mixed with water (100 g) to form
                                 TABLE 1.                           25
                                                                         an aqueous suspension. Thereafter, the tablets were coated in
                                                                         a Keith Machinery coating pan (diameter 350 mm; pan
     Component                        Example 7    Example 8             speed 20 rpm; spray-gun nozzle 0.8 mm; tablets bed tem
     1. SRE                             95.6%        95.6%
                                                                         perature 40°-50° C.; charge per batch 1 kg; dry air-Conair
     2. Albuterol sulfate                2.9          2.9                Prostyle 1250, 60°-70° C). The tablets were coated to a
     3. Sodium stearyl fumarate              15         5                weight gain of about 5%.
                                                                           The tablets weighed 1814 mg, respectively. The propor
 *Sustained release excipient.                                           tions of the tablets are set forth in Table 14 below:
   The dissolution tests were conducted in an automated
                                                                                                         TABLE 1.4
 USP dissolution apparatus in such a way as to model passage
 through the gastrointestinal tract, as described Suprafor, e.g.,   35                Component                                       Percent
 Examples 5-6. The results are set forth as percent release as                           SRE                                           8.2%
 a function of time, in hours, in Table 12 below.                                     2. Abuterol sulfate                              5.3
                                                                                      3. Polyvinyl acetate phthalate                   50
                                 TABLE 12                                             4. Sodium stearyl fumarate                       15
                                                                    40
        Time (hrs)                 Example 7      Example 8              *Sustained release excipient.
         0 (% release)                 0.0            0.0                     The dissolution tests were conducted in an automated
                                      33.7           32.7
         2                            48.2           42.8                USP dissolution apparatus in Such away as to model passage
         4.                           63.9           60.3
                                                                    45
                                                                         through the gastrointestinal tract, as described Supra for, e.g.,
         6
         8
                                      748
                                      79.6
                                                     71.2
                                                     74.6
                                                                         Examples 5-6. The results are set forth as percent release as
        10                            85.6           82.3                a function of time, in hours, in Table 15, below. The columns
        12                            81.0           87.2                are identified as “Uncoated” (Ex. 9) 2% (Ex. 10), 3% (Ex.
        Tablet wit(mg)               334.6          334-6                11) and 4% (Ex. 12) coating by weight.
        Diameter (in)                 3/8            3/8
        Hardness (Kp)                  6.5            8.3           50
                                                                                                         TABLE 1.5
                                                                                              Ex. 9         Ex. 10     Ex. 11               Ex. 12
   The data of Table 12 indicates that both Examples 7 and               Time (hrs)         Uncoated         2%          3%           4% (coat % wiw)
 8 provided effective prolongation of albuterol release in the            O (% release)          O.O          0.0         0.0                   O.O
 dissolution test.                                                  55                         41.           11.2        0.0                   0.0
                                                                          2                    56.7          219         2.3                   0.0
                            EXAMPLES 9-12                                 4                    T3.0          41.2       16.2                   4.6
                                                                          6                    82.5          60.3       37.1                  21.3
       Preparation of Controlled Release Formulations                     8
                                                                         10
                                                                                               87.9
                                                                                               910
                                                                                                             749
                                                                                                             82.5
                                                                                                                        54.5
                                                                                                                        65.2
                                                                                                                                              40.3
                                                                                                                                              54.0
      with Ethylcellulose Coating and Dissolution Tests                  12                    93.9          88.5       84.1                  67.5
                                  Thereon                                Tablet wit (mg)      18.4
   The sustained release excipient was prepared by dry                   Diameter (in)         3.8
                                                                         Hardness (Kp)          79
 blending the requisite amounts of Xanthan gum, locust bean
 gum and an inert diluent as described for Examples 1-2,
 supra, but with no hydrophobic polymer, and with an extra          65     The above table clearly indicates that a prolongation of
 2 minutes of granulation after the addition of the compo                release is obtained that is proportional to the percent of
 nents (for 4 total minutes of post-addition granulation).               hydrophobic coating, by weight.
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 15 of 20 PageID #:31241


                                                                          5,662.933
                                  19                                                                                       20
     In order to determine the differences, if any, in dissolution                   14 and Table 15 (Example 10): solid circles mark curve of
  kinetics between a fed state and a fasting state for the series                    plasma profile in fed subject; open circles mark curve of
  of coated tablets as tested above in Examples 9-12, the same                       plasma profile in fasted subjects.
  tablets were tested, in vitro, for dissolution rates in a solution                    Analysis of the pharmacokinetic parameters C.                          T.
  containing 30% peanut oil ("fed") to model a gastrointesti                         and AUC (Table 18) confirms that the tested formulation
  nal tract with a typical dietary fat load. The control deter                       is an ideal candidate for a 12 hour albuterol formulation.
  mined the dissolution rates in a solution lacking the fat load                     Furthermore, a comparison of the test product in the fed and
  ("fasted"). The pH-time protocol (ranging from acid to                             fasted states show that the test product is not significantly
  alkaline to model digestive processes) is set forth below in                       affected by food. A delay of gastric emptying, which is
  Table 16, below.                                                               O   expected in the fed state, accounts for the extended time
                                                                                     required to reach the maximum plasma concentration.
                              TABLE 16
                                                                                                                    TABLE 18
                       Fed/Fast Dissolution Protocol
                                                                                15                           Albuferol Pharmacokinetics
                                   “Fasted'                       Fed'
                                                                                                                                TMERX                 TMERX
      Apparatus:        Type III                       Type III                            Parameter                             fasted                 fed
      Media:            0-1 hr         pH 1.5           30% peanut oil
                        1-2 hr         pH 3.5                                              Cmax                                   10.5                 10.6
                        2-4 hr         pH 5.5                                                                %CW                  39.0                 31.0
                        4-12 hr        pH 7.5                                              Tmax                 e                  4.5                  T.O
      Agitation:        15 cpm                          15 cpm                                               %CW                  29.0                 23.0
      Volume:           250 mL.                         250 mL.                            AUCIf                                   3.4                 28.1
                                                                                                             %CW                  300                  2O.O

                                                                                                                                                       AUC
                              TABLE 17                                          25       Ratios                      Cmax              Tinax            Inf

                       Fed/Fast Dissolution Results                                      TMERX fasted:                0.98              0.64            0.89
                                                                                          MERX fed
                         “Fasted         “Fasted'        Fed'        'Fed'               TMERx fed:                   1.02               1.57           1.13
      Time (hrs)         Uncoated             2%       Uncoated          2%              TMERX fasted
                                                                                30
       0 (% release)         0.0                O.O       0.0             0.0                                       Cmax        Cmax        AUCInf       AUCInf
       1.                   48.8              15.5       28.8            18.4            Confidence Limits           LL          UL           LL           UL
       2                    68.5              28.8       49.8            39.9
       4.                   87.2              49.5       91.9            78.9            TIMERx fed ws               89          124            102           133
       6                    96.1               65.9     1000             97.3            TMERx fasted
       8                   100.0               80.7     100.0        100.0
       2                   100.0              100.0     1000         100.0      35

                                                                                                                    TABLE 19
     As can be appreciated from table 17, the dissolution rates
  (in vitro) in the presence of 30% peanut oil (“Fed”) are not                             Parameter                             TTMERX-fasted        TMERx-fed
  significantly different from the dissolution rates in the                                AUC                                    57.3-156.2           75.6-161.1
  absence of the 30% peanut oil ("Fast"), thus demonstrating                               Cmax                                    4.6-18.4             6.0-15.9
  both the improved control of release rate provided by the 2%                             Tmax                                     30-60               3.0-8.0
  ethylcellulose coating and the freedom from significant                                           Parameter                          TIMERX-fed
  "Fed/Fast" effects provided by the formulations of the
  present invention.                                                            45                  AUC                                899-149.2
                                                                                                    Cmax                                 7.0-119
                   RESULTS AND DISCUSSION                                                           Tmax                                 3.0-0.0
    FIGS. 1 and 2 show in vitro dissolution profiles for the
  product formulated according to Table 14 and Table 15                                                         CONCLUSION
  (Example 10) i.e., the formulation of Table 14 with a 2%                      50
  ethylcellulose coating. The mean in vivo plasma profile for                          From the results provided in above examples, it can be
  the test product is provided in FIG. 3. FIG. 1 shows a                             seen that the formulations according to the invention provide
  dissolution profile of an albuterol containing tablet formu                        a controlled release of an active medicament such as
  lated according to Table 14 and Table 15 (Example 10) as                           albuterol sulfate without any significant differences induced
  described above. The dissolution profile of FIG. 1 was                        55   by a "fed/fast” effect due to the presence of food in the
  conducted as a Type II dissolution with a pH change to                             gastrointestinal tract. Accordingly, the results provide that
  simulate gastric and enteric passage and stirring at 50 rpm                        the tablets produced according to the invention are suitable
  (acid buffer with a pH of 1.5 for time: 0 through 1 hour                           for delivering medicaments as an oral solid dosage form
  followed by alkaline buffer with a pH of 7.5 for time: 1                           over a 24-hour oral period of time.
  through 12 hours). FIG. 2 shows a dissolution profile of an                   60     The present invention is not to be limited in scope by the
  albuterol containing tablet formulated formulated according                        specific embodiments described herein. Indeed, various
  to Table 14 and Table 15 as described above and conducted                          modifications of the invention in addition to those described
  as a Type III dissolution with a pH change to simulate gastric                     herein will become apparent to those skilled in the art from
  and enteric passage (pH profile as described by Table 16                           the foregoing description. Such modifications are intended
  above) and stirring at 15 rpm. FIG. 3 shows an albuterol                      65   to fall within the scope of the claims. Various publications
  plasma profile of provided by ingestion of an albuterol                            are cited herein, the disclosures of which are incorporated by
  containing tablet formulated formulated according to Table                         reference in their entireties.
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 16 of 20 PageID #:31242


                                                            5,662.933
                               21                                                                    22
   What is claimed is:                                                   pylmethylcellulose phthalate, ethylcellulose, a copolymer of
    1. A controlled release solid dosage form for oral admin             acrylic and methacrylic and esters, waxes, shellac, Zein, and
 istration of a therapeutically active medicament to a patient           mixtures of any of the foregoing, prior to incorporation of
 in need thereof, comprising:                                            said medicament, said hydrophobic material being included
    a pharmaceutically effective amount of a medicament to               in said dosage form in an amount effective to slow the
       be administered to a patient in need of said medica               hydration of said gelling agent when exposed to an envi
      ment,                                                              ronmental fluid.
   a sustained release excipient comprising a gelling agent                 14. The controlled release solid dosage form according to
      comprising a heteropolysaccharide gum and a                        claim 12 which is a tablet, at least part of a surface of said
      homopolysaccharide gum capable of reciprocally                10   tablet being coated with a hydrophobic material to a weight
      cross-linking when exposed to an environmental fluid,              gain from about 1 to about 20 percent, by weight.
      the ratio of said heteropolysaccharide gum to said                    15. The controlled release solid dosage form according to
      homopolysaccharide gum being from about 1:3 to                     claim 1 which comprises a granulation which is coated with
      about 3:1; an inert pharmaceutical diluent selected from           a hydrophobic material to a weight gain from about 1% to
                                                                         about 20%.
      the group consisting of a pharmaceutically acceptable         15      16. The controlled release solid dosage form according to
      saccharide, polyhydric alcohol, a pre-manufactured                 claim 14, wherein said hydrophobic material is selected
      direct compression diluent, and mixtures of any of the             from the group consisting of a cellulose ether, a cellulose
      foregoing, the ratio of said inert diluent to said gelling         ester and an alkylcellulose.
      agent being from about 1:8 to about 8:1, said dosage                  17. The controlled release solid dosage form according to
      form providing a sustained release of said medicament         20   claim 16 which is a tablet, at least part of a surface of said
      when exposed to an environmental fluid and                         tablet being coated with a hydrophobic material to a weight
   a pharmaceutically acceptable hydrophobic material.                   gain from about 1 to about 20 percent, by weight.
   2. The controlled release solid dosage form according to                 18.The controlled release solid dosage form according to
 claim 1 wherein said diluent is a saccharide selected from              claim 17, wherein said mixture of Sustained release excipi
 the group consisting of sucrose, dextrose, lactose, microc         25   ent and medicament are coated with a hydrophobic material
 rystalline cellulose, fructose, xylitol, sorbitol, a starch, and        prior to tableting.
 mixtures thereof.                                                          19. The controlled release solid dosage form according to
   3. The controlled release solid dosage form according                 claim 1 which is a tablet, said tablet further comprising a
 claim 1, wherein said heteropolysaccharide gum comprises                coating containing from about 10 to about 40 percent of the
 Xanthan gum and said homopolysaccharide gun comprises              30   total amount of said medicament included in said dosage
 locust bean gum.                                                        form.
   4. The controlled release solid dosage form according                   20. The controlled release solid dosage form according to
 claim2, wherein said xanthan gum and said locust bean gum               claim 1 wherein the amount of albuterol is an amount
 are present in about a 1:1 ratio, respectively, by weight.              equivalent to about 4 mg to about 16 mg of albuterol free
   5. The controlled release solid dosage form according to         35   base.
 claim 1, wherein said hydrophobic material is selected from               21. A method of preparing a controlled release solid
 the group consisting of a cellulose ether, a cellulose ester and        dosage form comprising a medicament for oral
 an alkylcellulose.                                                      administration, the method comprising
    6. The controlled release solid dosage form according                  preparing a sustained release excipient comprising from
 claim 1, wherein said hydrophobic material is selected from        40        about 10 to about 99 percent by weight of a gelling
 the group consisting of ethylcellulose,                                     agent comprising a heteropolysaccharide gum and a
 carboxymethylcellulose, cellulose acetate phthalate,                        homopolysaccharide gum capable of cross-linking said
 hydroxypropylmethylcellulose phthalate and a polyvinyl                      heteropolysaccharide gum when exposed to an envi
 acetate polymer.                                                            ronmental fluid, the ratio of said heteropolysaccharide
   7. The controlled release solid dosage form according            45       gum to said homopolysaccharide gum being from
 claim 1, wherein said hydrophobic material is present in an                 about 1:3 to about 3:1, and from about 0 to about 89
 amountranging from about 1 through about 90%, by weight,                    percent by weight of an inert pharmaceutical diluent,
 of the solid dosage form.                                                   and from about 1 to 90% by weight of a pharmaceu
   8. The controlled release solid dosage form according                     tically acceptable hydrophobic material; and
 claim 1, wherein said hydrophobic material is present in an        50     adding an effective amount of a medicament thereto, such
 amount ranging from about 25% through about 50%, by                         that a final product is obtained having a ratio of said
 weight, of the solid dosage form.                                           medicament to said gelling agent from about 1:3 to
   9. The controlled release solid dosage form according to                  about 1:8, such that a gel matrix is created when said
 claim 1 wherein said medicament is a pharmaceutically                       formulation is exposed to environmental fluid and said
 effective amount of albuterol or a salt or derivative thereof.     55       formulation provides therapeutically effective blood
   10. The controlled release solid dosage form according to                     levels of said medicament for at least 12 hours.
 claim 1 which is a tablet.                                                22. The method of claim 21, further comprising tableting
    11. The controlled release solid dosage form according to            said mixture of said sustained release excipient and said
 claim 1 which is in granular form.                                      medicament.
    12. The controlled release solid dosage form according to              23. The method of claim 21, further comprising coating
 claim 11, which comprises a gelatin capsule containing a                said tablets with a hydrophobic coating to a weight gain
 sufficient amount of said granules to provide an effective              from about 1% to about 20%.
 dose of said therapeutically active medicament.                           24. The method of claim 21, further comprising granu
    13. The controlled release solid dosage form according to            lating said sustained release excipient with a hydrophobic
 claim.9, wherein said hydrophobic material is selected from        65   material.
 the group consisting of carboxymethylcellulose, cellulose                 25. The method of claim 21, wherein said medicament is
 acetate phthalate, polyvinyl acetate phthalate, hydroxypro              albuterol or a salt or derivative thereof.
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 17 of 20 PageID #:31243


                                                            5,662.933
                              23                                                                       24
    26. The method of claim 21, wherein said hydrophobic                 under the curve, to infinity, ranging from about 89 to about
  coating comprises ethylcellulose.                                      150 (ng-hours/ml).
    27. The method of claim 25, wherein the amount of                      36. The controlled release solid dosage form of claim 1
  albuterol is an amount equivalent to about 4 mg to about 16            which, when orally administered to a fasting patient, pro
  mg of albuterol free base.                                             vides a medicament plasma concentration-time curve with
    28. The method of claim 21, wherein said sustained                   an area under the curve, to infinity, ranging from about 57 to
  release excipient comprises from about 10 to about 75                  about 157 (ng-hours/ml).
  percent gelling agent, from about 0 to about 90% hydro                   37. The controlled release solid dossage form of claim 1
  phobic material and from about 30 to about 75 percentinert             which, when orally administered to a fed patient, provides a
  diluent.                                                          10
    29. The method of claim 21, wherein said formulation                 medicament plasma concentration-time curve with an area
  provides therapeutically effective blood levels of said medi           under the curve, to infinity, ranging from about 75 to about
  cament for at least 24 hours.                                          162 (ng-hour S/ml).
    30. The method of claim 21, further comprising com                     38. The controlled release solid dosage form of claim 1
  pressing the mixture of said sustained release excipient and      15   which, when orally administered to a patient, provides a
  said tablet into tablets.                                              mean peak plasma concentration ranging from about 7 to
    31. The method of claim 21, wherein said medicament                  about 12 ng/ml.
  comprises a therapeutically effective dose of albuterol or               39. The controlled release solid dossage form of claim 1
  salts and derivatives of the same.                                     which, when orally administered to a fasting patient, pro
    32. A method of treating a patient with albuterol               20   vides a mean peak plasma concentration ranging from about
  comprising,                                                            4.5 to about 19 ng/ml.
    preparing a sustained release excipient comprising from                40. The controlled release solid dosage form of claim 1
      about 10 to about 99 percent by weight of a gelling                which, when orally administered to a fed patient, provides a
       agent comprising a heteropolysaccharide gum and a                 mean peak plasma concentration ranging from about 6 to
      homopolysaccharide gum capable of cross-linking said          25   about 16 ng/ml.
      heteropolysaccharide gum when exposed to an envi                     41. The controlled release solid dosage form of claim 1
       ronmental fluid, the ratio of said heteropolysaccharide           which, when orally administered to a patient, provides a
      gum to said homopolysaccharide gum being from                      time to mean peak plasma concentration ranging from about
       about 1:3 to about 3:1, and from about 0 to about 89              3 to about 10 hours.
      percent by weight of an inert pharmaceutical diluent,         30     42. The controlled release solid dosage form of claim 1
      and from about 1 to 90% by weight of a pharmaceu                   which, when orally administered to a fasting patient, pro
      tically acceptable hydrophobic material; and                       vides a time to mean peak plasma concentration ranging
                                                                         from about 3 to about 6 hours.
    adding an effective amount of a albuterol, or a salt or
      derivative thereof, to said sustained release excipient,             43. The controlled release solid dosage form of claim 1
      such that a final product is obtained having a ratio of       35   which, when orally administered to a fed patient, provides a
      albuterol to said gelling agent from about 1:3 to about            time to mean peak plasma concentration ranging from about
      1:8, such that a gel matrix is created when said formu             3 to about 8 hours.
      lation is exposed to environmental fluid and said for                 44. The controlled release solid dosage form of claim 35
      mulation provides therapeutically effective blood levels           wherein the area under the plasma concentration curve, to
       of albuterol for at least 12 hours.                          40   infinity, ranges from about 112 to about 129 (ng-hours/ml).
    adding an amount of albuterol effective to render a desired             45. The controlled release solid dosage form of claim 38
      therapeutic effect;                                                wherein the mean peak plasma concentration ranges from
                                                                         about, 9.5 to about 12 ng.
    tableting the resultant mixture such that a final product is            46. The controlled release solid dosage form of claim 42
       obtained having a ratio of albuterol to said gelling agent   45   wherein the time to mean peak plasma concentration ranges
      from about 1:3 to about 1:8, such that a gel matrix is             from about 3.5 to about 8 hours.
       created when said tablet is exposed to gastrointestinal              47. The controlled release solid dosage form of claim 1
      fluid and said tablet provides therapeutically effective           which, when orally administered to a patient, provides a
      blood levels of albuterol; and                                     medicament plasma concentration-time curve wherein time
    administering said tablet to a patient at a predetermined       50   to peak plasma concentration in a fasted patient divided by
       dosage interval from about 12 to about 24 hours.                  a time to peak plasma concentration in a fed patient ranges
    33. The method of claim 32, further comprising coating               from about 0.50 to about 0.70.
  said tablets with a hydrophobic material to a weight gain                48. The controlled release solid dosage form of claim 1
  from about 1% to about 20%.                                            which, when orally administered to a patient, provides a
    34. The method of claim32, further comprising preparing         55   medicament plasma concentration-time curve wherein peak
  said formulation such that it provides therapeutically effec           plasma concentration in a fasted patient divided by peak
  tive blood levels of said medicament for at least 24 hours.            plasma concentration in a fed patient ranges from about 0.90
    35. The controlled release solid dosage form of claim 1              to about 1.10.
  which, when orally administered to a patient, provides a
  medicament plasma concentration-time curve with an area
    Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 18 of 20 PageID #:31244

                UNITED STATES PATENT AND TRADEMARK OFFICE
                      CERTIFICATE OF CORRECTION

PATENT NO.            : 5,662.933                                                                  Page 1 of 1
APPLICATIONNO. : 08/553008
DATED                 : September 2, 1997
INVENTOR(S)           : Baichwal et al.

        It is certified that error appears in the above-identified patent and that said Letters Patent is
        hereby corrected as shown below:

        At Item 63, after “Continuation-in-part of Ser. No. insert --08/447.236, May 22, 1995,
        U.S. Pat. No. 5,554,387, which is a division of Ser. No.--
        At Col. 1, line 7 between “continuation-in-part of and “U.S. insert --U.S. 08/447.236,
        filed on May 22, 1995, and now U.S. Pat. No. 5,554,387, which is a divisional of -




                                                                    Signed and Sealed this
                                                               Fifth Day of February, 2008


                                                                                   WDJ
                                                                              JON. W. DUDAS
                                                          Director of the United States Patent and Trademark Office
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 19 of 20 PageID #:31245




                                                   Disclaimer
      5,662,933LEDAnand
    C6NROf            RELEASEBaichwal,  Wap SS(ALBUTEROL).
                                  FORMULATON        Falls, NY (US);Patent
                                                                     Troy dated
                                                                          W. McCall,  New28,Milford,
                                                                                September     1999.  CT (US).
                                                                                                    Disclaimer
    filed June 11, 2013, by the assignee, Endo Pharmaceuticals, Inc.
     Hereby disclaim complete claims 1-48 of said patent.
                                        (Official Gazette, July 16, 2013)
Case: 1:14-cv-10150 Document #: 581-9 Filed: 04/29/20 Page 20 of 20 PageID #:31246




                                                  Disclaimer
   5,662.933-Anand
  CöNROf           Baichwal,
           LED RELEASE   FORMWa E.F5
                                   ONFalls, NY (US); Troy
                                      (ALBUTEROL).   PatentW.  McCall,
                                                            dated       New28,Milford,
                                                                  September             CT (US).
                                                                                 1999. Disclaimer
  filed June 1, 2013, by the assignee, Endo Pharmaceuticals, Inc.
    Hereby disclaim complete claims 1-48 of said patent.
                                         (Official Gazette, July 30, 2013)
